DETAILED ACTION
In response to communication filed on 18 December 2020, this is the first Office Action of the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claims 1 and 11 recite “using the object activity tracking data” and “using the learned classification model”. The claims do not recite functionality, but instead recites what object activity tracking data and learned classification models are used for. Examiner suggests amending the claim to recite the functionality performed by the claimed method, instead of reciting what the claim elements are used for.

Claims 2 and 12 recite “using a k-fold cross-validation technique”. The claims do not recite functionality, but instead recites what k-fold cross-validation technique is used for. Examiner suggests amending the claim to recite the functionality performed by the claimed method, instead of reciting what the claim elements are used for.

Claims 5 and 14 recite “using the object activity tracking data” and “using the plurality of labeled training examples”. The claims do not recite functionality, but instead recites what object activity tracking data and labeled training examples are used for. Examiner suggests amending the claim to recite the functionality performed by the claimed method, instead of reciting what the claim elements are used for.

Claims 6 and 15 recite “using the object activity tracking data”. The claims do not recite functionality, but instead recites what object activity tracking data is used for. Examiner suggests amending the claim to recite the functionality performed by the claimed method, instead of reciting what the claim elements are used for.

Claims 8 and 16 recite “using the object activity tracking data” and “using the learned second classification model”. The claims do not recite functionality, but instead recites what object activity tracking data and learned second classification model are used for. Examiner suggests amending the claim to recite the functionality performed by the claimed method, instead of reciting what the claim elements are used for.

Claims 9-10 and 17-18 recite “using the object activity tracking data” and “using the learned regression model”. The claims do not recite functionality, but instead recites what object activity tracking data and learned regression model are used for. Examiner suggests amending the claim to recite the functionality performed by the claimed method, instead of reciting what the claim elements are used for.

Claim 19 recites “using object activity tracking data” and “using the learned first classification model”. The claims do not recite functionality, but instead recites what object activity tracking data and learned first classification model are used for. Examiner suggests amending the claim to recite the functionality performed by the claimed method, instead of reciting what the claim elements are used for.

Claim Objections
Claims 1, 2, 5, 7-12, 14, 16-19 are objected to because of the following informalities:  
Claims 1, 11 and 19 recite “whether change activity” should read as –whether the change activity—as it appears to be a typographical error and may cause antecedent basis issue. 
Claims 2, 7, 12 recite “whether change activity” should read as --whether the change activity-- as it appears to be a typographical error and may cause antecedent basis issue.
Claims 5 and 14 recite “change activity” should read as –the change activity—as it appears to be a typographical error and may cause antecedent basis issue.
Claims 8-10 and 16-18 recite “storing object activity tracking data” should read as – storing the object activity tracking data-- as it appears to be a typographical error and may cause antecedent basis issue.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 19, it recites a “One or more computing devices configured to perform a set of operations comprising” without reciting any of the physical or hardware components to the device. This makes the claim indefinite. For the purpose of applying prior art, “One or more computing devices comprising a processor and a memory storing instructions executed by the processor configured to perform a set of operations”. 
Claim 20 is also rejected since it inherits this deficiency from claim 19. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-7, 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Arye et al. (US 2020/0334254 A1, hereinafter “Arye”) in view of Kephart et al. (US 2017/0242629 A1, hereinafter “Kephart”).

Regarding claim 1, Arye teaches
A method (see Arye, [0098] “the methods described herein could be implemented in a system”) for predicting (see Arye, [0090] “keeps statistics describing chunks processed by each distinct query, for example, the number of chunks processed by each query. The chunk management module 170 uses this statistical information to determine sets of values for dimension attributes of new chunks being created so as to improve performance”; [0003] “predictive maintenance”) a future quiet period of a materialized view, (see Arye, [0016] “the database engine marks a region of the materialized view as invalid when a change is made to the base table”; [0232] “the query processor will determine the regions of the materialized table for which no invalidation regions exist”) the method comprising: (see Arye, [0098] “the methods described herein could be implemented in a system”). 
tracking change activity on one or more base database objects referenced in the materialized view; (see Arye, [0067] “the database system tracks changes to the portion of the raw data in base table RAW that already have a materialization precomputed in MINUTES, so that the corresponding materialization table can be updated to reflect these changes”). 
storing object activity tracking data reflecting the change activity; (see Arye, [0063] “The database system also include materialized views, which is data stored in tables derived from other tables in the database system”; [0068] “The database system 110 only track changes on the base table RAW for portions of the data that have had materializations precomputed. In one embodiment, the database system only materializes data for the portion of data that is lagging behind the current time by some time interval (e.g., one hour before the current time). The database system additionally stores information about the maximum timestamp that has already been materialized using a completion threshold (i.e., all data present in the base table before this completion threshold has been materialized in the materialized view)”). 
using the object activity tracking data reflecting the change activity to learn a classification model for the materialized view; and (see Arye, [0075] “materialized views may also be created automatically without explicit user intervention. This automated view creation may occur as a result of certain types of DDL commands, through the use of a design tool in which a user specifies queries to optimize and actions are taken, or through the automatic analysis (including by machine-learning) of query logs, cached queries, or other data or statistics that may enable a system to infer materializations that could speed up queries”). 
using the learned classification model (see Arye, [0075] “materialized views may also be created automatically without explicit user intervention. This automated view creation may occur as a result of certain types of DDL commands, through the use of a design tool in which a user specifies queries to optimize and actions are taken, or through the automatic analysis (including by machine-learning) of query logs, cached queries, or other data or statistics that may enable a system to infer materializations that could speed up queries”)
Arye does not explicitly teach to predict whether change activity on the one or more base database objects will occur during a future time interval. 
However, Kephart discloses predictive algorithm and also teaches
to predict whether change activity on the one or more base database objects will occur during a future time interval (see Kephart, [0156] “a plurality of encoded records regarding a plurality of historic information technology operational activities is retrieved such as from the activity record database in the technology database 108… the incident predictive model is dynamically constructed for every technology…. by utilizing the most current information technology operational activities and determining the most predictive aspects/fields of the activities”; [0021] “retrieving a plurality of encoded records regarding a plurality of historic information technology operational activities from an activity record database… each change record comprising change information related to one or more of the plurality of data fields… evaluating the change information in the change records using the incident predictive algorithm to determine a likelihood that each of the future technology change events will cause a future technology incident… determining an impact of each future technology incident; aggregating the exposure indices of the plurality of future technology change events to determine an aggregate exposure index for each of a plurality of time periods based on the timing information related to the future technology change events”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of predicting activities based on predictive models based on binary values for future times, applying neural networks,  as being disclosed and taught by Kephart, in the system taught by Arye to yield the predictable results of providing improved data storage and retrieval processes with lower processing time and reduced memory requirements (see Kephart, [0124] “provides improved data storage and retrieval processes, with lower processing time and reduced memory requirements. In some embodiments, retrieving the one or more records further comprises dynamically creating the data retrieval technology language, associated syntax, and controls for the determination of pertinent records and/or retrieval of pertinent records in temporary memory, based on at least the decoding divisor, without the need for pre-existing technology language”). 

Regarding claim 11, Arye teaches
One or more non-transitory storage media comprising a set of computer-executable instructions capable of: (see Arye, [0278] “a computer-readable medium containing computer program code, which can be executed by a computer processor for performing any or all of the steps, operations, or processes described”). 
tracking change activity on one or more base database objects referenced in a materialized view; (see Arye, [0067] “the database system tracks changes to the portion of the raw data in base table RAW that already have a materialization precomputed in MINUTES, so that the corresponding materialization table can be updated to reflect these changes”).
storing object activity tracking data reflecting the change activity; (see Arye, [0063] “The database system also include materialized views, which is data stored in tables derived from other tables in the database system”; [0068] “The database system 110 only track changes on the base table RAW for portions of the data that have had materializations precomputed. In one embodiment, the database system only materializes data for the portion of data that is lagging behind the current time by some time interval (e.g., one hour before the current time). The database system additionally stores information about the maximum timestamp that has already been materialized using a completion threshold (i.e., all data present in the base table before this completion threshold has been materialized in the materialized view)”).
using the object activity tracking data reflecting the change activity to learn a classification model for the materialized view; (see Arye, [0075] “materialized views may also be created automatically without explicit user intervention. This automated view creation may occur as a result of certain types of DDL commands, through the use of a design tool in which a user specifies queries to optimize and actions are taken, or through the automatic analysis (including by machine-learning) of query logs, cached queries, or other data or statistics that may enable a system to infer materializations that could speed up queries”). 
using the learned classification model (see Arye, [0075] “materialized views may also be created automatically without explicit user intervention. This automated view creation may occur as a result of certain types of DDL commands, through the use of a design tool in which a user specifies queries to optimize and actions are taken, or through the automatic analysis (including by machine-learning) of query logs, cached queries, or other data or statistics that may enable a system to infer materializations that could speed up queries”)
scheduling the materialized view for a refresh based on load information available (see Arye, [0247] “determine when to schedule materializations and other potentially costly operations so that if one node faces high load, they can avoid writing materializations until later. It is also possible for the node performing the materialization to be different than the one storing the base table and/or the materialized table”).
Arye does not explicitly teach to predict whether change activity on the one or more base database objects will occur during a future time interval; scheduling the materialized view for a refresh based on the prediction of whether change activity on the one or more base database objects will occur during the future time interval. 
However, Kephart discloses predictive algorithm and also teaches
applying a predictive model to predict whether change activity on the one or more base database objects will occur during a future time interval; and (see Kephart, [0156] “a plurality of encoded records regarding a plurality of historic information technology operational activities is retrieved such as from the activity record database in the technology database 108… the incident predictive model is dynamically constructed for every technology…. by utilizing the most current information technology operational activities and determining the most predictive aspects/fields of the activities”; [0021] “retrieving a plurality of encoded records regarding a plurality of historic information technology operational activities from an activity record database… each change record comprising change information related to one or more of the plurality of data fields… evaluating the change information in the change records using the incident predictive algorithm to determine a likelihood that each of the future technology change events will cause a future technology incident… determining an impact of each future technology incident; aggregating the exposure indices of the plurality of future technology change events to determine an aggregate exposure index for each of a plurality of time periods based on the timing information related to the future technology change events”).
the prediction of whether change activity on the one or more base database objects will occur during the future time interval (see Kephart, [0156] “a plurality of encoded records regarding a plurality of historic information technology operational activities is retrieved such as from the activity record database in the technology database 108… the incident predictive model is dynamically constructed for every technology…. by utilizing the most current information technology operational activities and determining the most predictive aspects/fields of the activities”; [0021] “retrieving a plurality of encoded records regarding a plurality of historic information technology operational activities from an activity record database… each change record comprising change information related to one or more of the plurality of data fields… evaluating the change information in the change records using the incident predictive algorithm to determine a likelihood that each of the future technology change events will cause a future technology incident… determining an impact of each future technology incident; aggregating the exposure indices of the plurality of future technology change events to determine an aggregate exposure index for each of a plurality of time periods based on the timing information related to the future technology change events”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of predicting activities based on predictive models based on binary values for future times, applying neural networks,  as being disclosed and taught by Kephart, in the system taught by Arye to yield the predictable results of providing improved data storage and retrieval processes with lower processing time and reduced memory requirements (see Kephart, [0124] “provides improved data storage and retrieval processes, with lower processing time and reduced memory requirements. In some embodiments, retrieving the one or more records further comprises dynamically creating the data retrieval technology language, associated syntax, and controls for the determination of pertinent records and/or retrieval of pertinent records in temporary memory, based on at least the decoding divisor, without the need for pre-existing technology language”). 

Regarding claim 4, the proposed combination of Arye and Kephart teaches
wherein the tracked change activity on the one or more base database objects comprises data manipulation language (DML) activity on the one or more base database objects (see Arye, [0105] “any subsequent changes or DML operations on the base table may make the materialized values invalid. The invalidation engine 190 is responsible for tracking information about such DML operations, so as to make it efficient to correct the materialization”).
Claim 13 incorporates substantively all the limitations of claim 4 in a computer-readable medium form and are rejected under the same rationale.

Regarding claim 5, the proposed combination of Arye and Kephart teaches
wherein using the object activity tracking data to learn the classification model for the materialized view is based on: (see Arye, [0075] “materialized views may also be created automatically without explicit user intervention. This automated view creation may occur as a result of certain types of DDL commands, through the use of a design tool in which a user specifies queries to optimize and actions are taken, or through the automatic analysis (including by machine-learning) of query logs, cached queries, or other data or statistics that may enable a system to infer materializations that could speed up queries”). 
generating a training set (see Kephart, [0158] “the technology incident predictive model may employ a neural network that may be trained to recognize which data fields correlate with a particular data field of interest”) based on the object activity tracking data, (see Arye, [0075] “materialized views may also be created automatically without explicit user intervention. This automated view creation may occur as a result of certain types of DDL commands, through the use of a design tool in which a user specifies queries to optimize and actions are taken, or through the automatic analysis (including by machine-learning) of query logs, cached queries, or other data or statistics that may enable a system to infer materializations that could speed up queries”) wherein the training set comprises a plurality of training examples; (see Kephart, [0158] “the technology incident predictive model may employ a neural network that may be trained to recognize which data fields correlate with a particular data field of interest”).
wherein each training example of the plurality of training examples comprises a (see Kephart, [0158] “the technology incident predictive model may employ a neural network that may be trained to recognize which data fields correlate with a particular data field of interest”) corresponding binary label; (see Kephart, [0157] “each of the decoded records typically includes a binary value in each of a plurality of data fields, before transformation of the binary values into technology identifier data. One or more of the data fields may relate to whether one of the historic information technology operational activities is associated with (e.g., caused) a prior technology incident and/or is associated with a particular type of prior technology incident”). 
wherein each training example of the plurality of training examples corresponds to (see Kephart, [0158] “the technology incident predictive model may employ a neural network that may be trained to recognize which data fields correlate with a particular data field of interest”; [0154] “may initially evaluate data related to historical information technology operational activities in order to build an incident predictive algorithm”; [0156] “only encoded records related to a predefined time period may be retrieved. For example, encoded records related to the most recent month, six months, year, or the like may be retrieved”) a past time period; (see Arye, [0157] “This tuning takes into account realized or potential changes in the schema over time”). 
wherein the corresponding binary label for each training example of the plurality of training examples indicates either: (see Kephart, [0157] “each of the decoded records typically includes a binary value in each of a plurality of data fields, before transformation of the binary values into technology identifier data. One or more of the data fields may relate to whether one of the historic information technology operational activities is associated with (e.g., caused) a prior technology incident and/or is associated with a particular type of prior technology incident”; [0131] “comprise technology identifier data that may help in construing the record to pertain to a technology incident, and the data field category of activity date/timestamp of the one or more pertinent records may comprise activity dates occurring in the predetermined time period”) (a) that change activity on the one or more base database objects occurred during the past time period to which the training example corresponds, (see Arye, [0070] “If any changes (inserts, updates, deletes, or the like) are performed against records in the base table that are more recent that the invalidation threshold (that is, the value of the records' time attribute is greater or newer than the invalidation threshold), then the database engine does not need to record any invalidation information when such changes are performed. If the changed records are older than the invalidation threshold, then the database engine records additional invalidation information, such as in an invalidation log or another data structure in the metadata store”).
using the plurality of labeled training examples (see Kephart, [0157] “each of the decoded records typically includes a binary value in each of a plurality of data fields, before transformation of the binary values into technology identifier data. One or more of the data fields may relate to whether one of the historic information technology operational activities is associated with (e.g., caused) a prior technology incident and/or is associated with a particular type of prior technology incident”; [0131] “comprise technology identifier data that may help in construing the record to pertain to a technology incident, and the data field category of activity date/timestamp of the one or more pertinent records may comprise activity dates occurring in the predetermined time period”; [0158] “the technology incident predictive model may employ a neural network that may be trained to recognize which data fields correlate with a particular data field of interest”; [0154] “may initially evaluate data related to historical information technology operational activities in order to build an incident predictive algorithm”) to learn the classification model for the materialized view (see Arye, [0075] “materialized views may also be created automatically without explicit user intervention. This automated view creation may occur as a result of certain types of DDL commands, through the use of a design tool in which a user specifies queries to optimize and actions are taken, or through the automatic analysis (including by machine-learning) of query logs, cached queries, or other data or statistics that may enable a system to infer materializations that could speed up queries”). The motivation for the proposed combination is maintained. 
Claim 14 incorporates substantively all the limitations of claim 5 in a computer-readable medium form and are rejected under the same rationale.

Regarding claim 6, the proposed combination of Arye and Kephart teaches
wherein using the object activity tracking data to learn the classification model for the materialized view is based on: (see Arye, [0075] “materialized views may also be created automatically without explicit user intervention. This automated view creation may occur as a result of certain types of DDL commands, through the use of a design tool in which a user specifies queries to optimize and actions are taken, or through the automatic analysis (including by machine-learning) of query logs, cached queries, or other data or statistics that may enable a system to infer materializations that could speed up queries”).
generating a training set (see Kephart, [0158] “the technology incident predictive model may employ a neural network that may be trained to recognize which data fields correlate with a particular data field of interest”) based on the object activity tracking data, (see Arye, [0075] “materialized views may also be created automatically without explicit user intervention. This automated view creation may occur as a result of certain types of DDL commands, through the use of a design tool in which a user specifies queries to optimize and actions are taken, or through the automatic analysis (including by machine-learning) of query logs, cached queries, or other data or statistics that may enable a system to infer materializations that could speed up queries”) wherein the training set comprises a plurality of training examples; (see Kephart, [0158] “the technology incident predictive model may employ a neural network that may be trained to recognize which data fields correlate with a particular data field of interest”).
wherein each training example of the plurality of training examples corresponds to (see Kephart, [0158] “the technology incident predictive model may employ a neural network that may be trained to recognize which data fields correlate with a particular data field of interest”; [0154] “may initially evaluate data related to historical information technology operational activities in order to build an incident predictive algorithm”; [0156] “only encoded records related to a predefined time period may be retrieved. For example, encoded records related to the most recent month, six months, year, or the like may be retrieved”) a past time interval; (see Arye, [0068] “the database system only materializes data for the portion of data that is lagging behind the current time by some time interval (e.g., one hour before the current time).”).
wherein each training example of the plurality of training examples comprises one or more of the following features about (see Kephart, [0158] “the technology incident predictive model may employ a neural network that may be trained to recognize which data fields correlate with a particular data field of interest”; [0154] “may initially evaluate data related to historical information technology operational activities in order to build an incident predictive algorithm”; [0156] “only encoded records related to a predefined time period may be retrieved. For example, encoded records related to the most recent month, six months, year, or the like may be retrieved”) the past time interval to which (see Arye, [0068] “the database system only materializes data for the portion of data that is lagging behind the current time by some time interval (e.g., one hour before the current time)”) the training example corresponds: (see Kephart, [0158] “the technology incident predictive model may employ a neural network that may be trained to recognize which data fields correlate with a particular data field of interest”; [0154] “may initially evaluate data related to historical information technology operational activities in order to build an incident predictive algorithm”; [0156] “only encoded records related to a predefined time period may be retrieved. For example, encoded records related to the most recent month, six months, year, or the like may be retrieved”) an hour of day of the past time interval (see Arye, [0068] “the database system only materializes data for the portion of data that is lagging behind the current time by some time interval (e.g., one hour before the current time).”). The motivation for the proposed combination is maintained. 
Claim 15 incorporates substantively all the limitations of claim 6 in a computer-readable medium form and are rejected under the same rationale.


Regarding claim 7, the proposed combination of Arye and Kephart teaches
further comprising: scheduling the materialized view for a refresh based on (see Arye, [0247] “determine when to schedule materializations and other potentially costly operations so that if one node faces high load, they can avoid writing materializations until later. It is also possible for the node performing the materialization to be different than the one storing the base table and/or the materialized table”) the prediction of whether change activity on the one or more base database objects will occur during the future time interval (see Kephart, [0156] “a plurality of encoded records regarding a plurality of historic information technology operational activities is retrieved such as from the activity record database in the technology database 108… the incident predictive model is dynamically constructed for every technology…. by utilizing the most current information technology operational activities and determining the most predictive aspects/fields of the activities”; [0021] “retrieving a plurality of encoded records regarding a plurality of historic information technology operational activities from an activity record database… each change record comprising change information related to one or more of the plurality of data fields… evaluating the change information in the change records using the incident predictive algorithm to determine a likelihood that each of the future technology change events will cause a future technology incident… determining an impact of each future technology incident; aggregating the exposure indices of the plurality of future technology change events to determine an aggregate exposure index for each of a plurality of time periods based on the timing information related to the future technology change events”). The motivation for the proposed combination is maintained. 

Claims 2-3, 8-9, 12 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Arye and Kephart in view of Zheng et al. (US 10,366,053 B1, hereinafter “Zheng”).

Regarding claim 2, the proposed combination of Arye and Kephart teaches
before (see Kephart, [0069] “occurred prior to the change implementation”) using the learned classification model to predict whether change activity on the one or more base database objects will occur during a future time interval, (see Kephart, [0156] “a plurality of encoded records regarding a plurality of historic information technology operational activities is retrieved such as from the activity record database in the technology database 108… the incident predictive model is dynamically constructed for every technology…. by utilizing the most current information technology operational activities and determining the most predictive aspects/fields of the activities”; [0021] “retrieving a plurality of encoded records regarding a plurality of historic information technology operational activities from an activity record database… each change record comprising change information related to one or more of the plurality of data fields… evaluating the change information in the change records using the incident predictive algorithm to determine a likelihood that each of the future technology change events will cause a future technology incident… determining an impact of each future technology incident; aggregating the exposure indices of the plurality of future technology change events to determine an aggregate exposure index for each of a plurality of time periods based on the timing information related to the future technology change events”). 
The proposed combination of Arye and Kephart does not explicitly teach using a k-fold cross-validation technique to successfully validate the learned classification model.
However, Zheng discloses cross validation iteration and also teaches
using a k-fold cross-validation technique to successfully validate the learned classification model (see Zheng, [col47 lines11- “in cross-validation iteration 2740A, the model may be trained using training set 2720A and then evaluated using test set… The cross-validation… may be referred to as "5-fold cross validation" (because of the number of different training/test set pairs generated and the corresponding number of training-and-evaluation iterations.) The MLS may implement an API allowing a client to request k-fold cross validation in some embodiments, where k is an API parameter indicating the number of distinct training sets (and corresponding test sets) to be generated for training a specified model using the same underlying input data set”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of 5 fold cross-validation techniques and machine learning models as being disclosed and taught by Zheng, in the system taught by the proposed combination of Arye and Kephart to yield the predictable results of improving the quality of predictions (see Zheng, [col46 lines1-6] “an example of an iterative procedure that may be used to improve the quality of predictions made by a machine learning model, according to at least some embodiments. The procedure may include re-splitting or re-shuffling the input data set for each of several cross-validation iterations”). 
Claim 12 incorporates substantively all the limitations of claim 2 in a computer-readable medium form and are rejected under the same rationale.

Regarding claim 3, the proposed combination of Arye and Kephart teaches
wherein k is five (see Zheng, [col47 lines11- “in cross-validation iteration 2740A, the model may be trained using training set 2720A and then evaluated using test set… The cross-validation… may be referred to as "5-fold cross validation" (because of the number of different training/test set pairs generated and the corresponding number of training-and-evaluation iterations.) The MLS may implement an API allowing a client to request k-fold cross validation in some embodiments, where k is an API parameter indicating the number of distinct training sets (and corresponding test sets) to be generated for training a specified model using the same underlying input data set”). The motivation for the proposed combination is maintained. 



Regarding claim 8, the proposed combination of Arye and Kephart teaches
further comprising: tracking rewrite activity on the materialized view; (see Arye, [0067] “the database system tracks changes to the portion of the raw data in base table RAW that already have a materialization precomputed in MINUTES, so that the corresponding materialization table can be updated to reflect these changes”; [0022] “refers to changes or queries to data… (including SELECT-type queries, query parsing, transformation/rewriting, optimization and execution, etc.)”). 
storing object activity tracking data reflecting the rewrite activity; (see Arye, [0063] “The database system also include materialized views, which is data stored in tables derived from other tables in the database system”; [0068] “The database system 110 only track changes on the base table RAW for portions of the data that have had materializations precomputed. In one embodiment, the database system only materializes data for the portion of data that is lagging behind the current time by some time interval (e.g., one hour before the current time). The database system additionally stores information about the maximum timestamp that has already been materialized using a completion threshold (i.e., all data present in the base table before this completion threshold has been materialized in the materialized view)”; [0022] “refers to changes or queries to data… (including SELECT-type queries, query parsing, transformation/rewriting, optimization and execution, etc.)”).
using the object activity tracking data reflecting the rewrite activity… (see Arye, [0063] “The database system also include materialized views, which is data stored in tables derived from other tables in the database system”; [0068] “The database system 110 only track changes on the base table RAW for portions of the data that have had materializations precomputed. In one embodiment, the database system only materializes data for the portion of data that is lagging behind the current time by some time interval (e.g., one hour before the current time). The database system additionally stores information about the maximum timestamp that has already been materialized using a completion threshold (i.e., all data present in the base table before this completion threshold has been materialized in the materialized view)”; [0022] “refers to changes or queries to data… (including SELECT-type queries, query parsing, transformation/rewriting, optimization and execution, etc.)”) for the materialized view; (see Arye, [0063] “The database system also include materialized views, which is data stored in tables derived from other tables in the database system”). 
to predict whether (see Kephart, [0156] “a plurality of encoded records regarding a plurality of historic information technology operational activities is retrieved such as from the activity record database in the technology database 108… the incident predictive model is dynamically constructed for every technology…. by utilizing the most current information technology operational activities and determining the most predictive aspects/fields of the activities”; [0021] “retrieving a plurality of encoded records regarding a plurality of historic information technology operational activities from an activity record database… each change record comprising change information related to one or more of the plurality of data fields… evaluating the change information in the change records using the incident predictive algorithm to determine a likelihood that each of the future technology change events will cause a future technology incident… determining an impact of each future technology incident; aggregating the exposure indices of the plurality of future technology change events to determine an aggregate exposure index for each of a plurality of time periods based on the timing information related to the future technology change events”) rewrite activity on the materialized view (see Arye, [0063] “The database system also include materialized views, which is data stored in tables derived from other tables in the database system”; [0068] “The database system 110 only track changes on the base table RAW for portions of the data that have had materializations precomputed. In one embodiment, the database system only materializes data for the portion of data that is lagging behind the current time by some time interval (e.g., one hour before the current time). The database system additionally stores information about the maximum timestamp that has already been materialized using a completion threshold (i.e., all data present in the base table before this completion threshold has been materialized in the materialized view)”; [0022] “refers to changes or queries to data… (including SELECT-type queries, query parsing, transformation/rewriting, optimization and execution, etc.)”; [0067] “the corresponding materialization table can be updated to reflect these changes”; [0003] “predictive maintenance”) will occur during the future time interval; and (see Kephart, [0156] “a plurality of encoded records regarding a plurality of historic information technology operational activities is retrieved such as from the activity record database in the technology database 108… the incident predictive model is dynamically constructed for every technology…. by utilizing the most current information technology operational activities and determining the most predictive aspects/fields of the activities”; [0021] “retrieving a plurality of encoded records regarding a plurality of historic information technology operational activities from an activity record database… each change record comprising change information related to one or more of the plurality of data fields… evaluating the change information in the change records using the incident predictive algorithm to determine a likelihood that each of the future technology change events will cause a future technology incident… determining an impact of each future technology incident; aggregating the exposure indices of the plurality of future technology change events to determine an aggregate exposure index for each of a plurality of time periods based on the timing information related to the future technology change events”).
scheduling the materialized view for the refresh based on (see Arye, [0247] “determine when to schedule materializations and other potentially costly operations so that if one node faces high load, they can avoid writing materializations until later. It is also possible for the node performing the materialization to be different than the one storing the base table and/or the materialized table”) the prediction of whether (see Kephart, [0156] “a plurality of encoded records regarding a plurality of historic information technology operational activities is retrieved such as from the activity record database in the technology database 108… the incident predictive model is dynamically constructed for every technology…. by utilizing the most current information technology operational activities and determining the most predictive aspects/fields of the activities”; [0021] “retrieving a plurality of encoded records regarding a plurality of historic information technology operational activities from an activity record database… each change record comprising change information related to one or more of the plurality of data fields… evaluating the change information in the change records using the incident predictive algorithm to determine a likelihood that each of the future technology change events will cause a future technology incident… determining an impact of each future technology incident; aggregating the exposure indices of the plurality of future technology change events to determine an aggregate exposure index for each of a plurality of time periods based on the timing information related to the future technology change events”) rewrite activity on the materialized view (see Arye, [0063] “The database system also include materialized views, which is data stored in tables derived from other tables in the database system”; [0068] “The database system 110 only track changes on the base table RAW for portions of the data that have had materializations precomputed. In one embodiment, the database system only materializes data for the portion of data that is lagging behind the current time by some time interval (e.g., one hour before the current time). The database system additionally stores information about the maximum timestamp that has already been materialized using a completion threshold (i.e., all data present in the base table before this completion threshold has been materialized in the materialized view)”; [0022] “refers to changes or queries to data… (including SELECT-type queries, query parsing, transformation/rewriting, optimization and execution, etc.)”; [0067] “the corresponding materialization table can be updated to reflect these changes”; [0003] “predictive maintenance”) will occur during the future time interval (see Kephart, [0156] “a plurality of encoded records regarding a plurality of historic information technology operational activities is retrieved such as from the activity record database in the technology database 108… the incident predictive model is dynamically constructed for every technology…. by utilizing the most current information technology operational activities and determining the most predictive aspects/fields of the activities”; [0021] “retrieving a plurality of encoded records regarding a plurality of historic information technology operational activities from an activity record database… each change record comprising change information related to one or more of the plurality of data fields… evaluating the change information in the change records using the incident predictive algorithm to determine a likelihood that each of the future technology change events will cause a future technology incident… determining an impact of each future technology incident; aggregating the exposure indices of the plurality of future technology change events to determine an aggregate exposure index for each of a plurality of time periods based on the timing information related to the future technology change events”).
The proposed combination of Arye and Kephart does not explicitly teach -to learn a second classification model; using the learned second classification model. 
However, Zheng discloses values predicted by model and also teaches
to learn a second classification model (see Zheng, [col7 lines22-23] “some machine learning models may be created and trained” – there are plurality of machine learning models).
using the learned second classification model (see Zheng, [col8 lines1-3] “capabilities with respect to model development and use may allow larger audiences within a business organization to benefit from machine learning models” – there are plurality of machine learning models).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of 5 fold cross-validation techniques and machine learning models as being disclosed and taught by Zheng, in the system taught by the proposed combination of Arye and Kephart to yield the predictable results of improving the quality of predictions (see Zheng, [col46 lines1-6] “an example of an iterative procedure that may be used to improve the quality of predictions made by a machine learning model, according to at least some embodiments. The procedure may include re-splitting or re-shuffling the input data set for each of several cross-validation iterations”). 
Claim 16 incorporates substantively all the limitations of claim 8 in a computer-readable medium form and are rejected under the same rationale.

Regarding claim 9, the proposed combination of Arye and Kephart teaches
further comprising: tracking rewrite activity on the materialized view; (see Arye, [0067] “the database system tracks changes to the portion of the raw data in base table RAW that already have a materialization precomputed in MINUTES, so that the corresponding materialization table can be updated to reflect these changes”; [0022] “refers to changes or queries to data… (including SELECT-type queries, query parsing, transformation/rewriting, optimization and execution, etc.)”).
storing object activity tracking data reflecting the rewrite activity; (see Arye, [0063] “The database system also include materialized views, which is data stored in tables derived from other tables in the database system”; [0068] “The database system 110 only track changes on the base table RAW for portions of the data that have had materializations precomputed. In one embodiment, the database system only materializes data for the portion of data that is lagging behind the current time by some time interval (e.g., one hour before the current time). The database system additionally stores information about the maximum timestamp that has already been materialized using a completion threshold (i.e., all data present in the base table before this completion threshold has been materialized in the materialized view)”; [0022] “refers to changes or queries to data… (including SELECT-type queries, query parsing, transformation/rewriting, optimization and execution, etc.)”).
using the object activity tracking data reflecting the rewrite activity… (see Arye, [0063] “The database system also include materialized views, which is data stored in tables derived from other tables in the database system”; [0068] “The database system 110 only track changes on the base table RAW for portions of the data that have had materializations precomputed. In one embodiment, the database system only materializes data for the portion of data that is lagging behind the current time by some time interval (e.g., one hour before the current time). The database system additionally stores information about the maximum timestamp that has already been materialized using a completion threshold (i.e., all data present in the base table before this completion threshold has been materialized in the materialized view)”; [0022] “refers to changes or queries to data… (including SELECT-type queries, query parsing, transformation/rewriting, optimization and execution, etc.)”) for the materialized view; (see Arye, [0063] “The database system also include materialized views, which is data stored in tables derived from other tables in the database system”).
to predict (see Kephart, [0156] “a plurality of encoded records regarding a plurality of historic information technology operational activities is retrieved such as from the activity record database in the technology database 108… the incident predictive model is dynamically constructed for every technology…. by utilizing the most current information technology operational activities and determining the most predictive aspects/fields of the activities”; [0021] “retrieving a plurality of encoded records regarding a plurality of historic information technology operational activities from an activity record database… each change record comprising change information related to one or more of the plurality of data fields… evaluating the change information in the change records using the incident predictive algorithm to determine a likelihood that each of the future technology change events will cause a future technology incident… determining an impact of each future technology incident; aggregating the exposure indices of the plurality of future technology change events to determine an aggregate exposure index for each of a plurality of time periods based on the timing information related to the future technology change events”) a number of query rewrites that will use the materialized view (see Arye, [0265] “a number of query optimizations. These optimizations include those which serve to minimize the number and set of chunks that must be contacted to satisfy a query, to reduce the amount of records that are transferred back from a query that touches a chunk, to specify whether raw records or aggregates results are transferred back from a chunk, and so forth”; [0022] “refers to changes or queries to data… (including SELECT-type queries, query parsing, transformation/rewriting, optimization and execution, etc.)”; [0067] “the corresponding materialization table can be updated to reflect these changes”; [0003] “predictive maintenance”) during the future time interval; and (see Kephart, [0156] “a plurality of encoded records regarding a plurality of historic information technology operational activities is retrieved such as from the activity record database in the technology database 108… the incident predictive model is dynamically constructed for every technology…. by utilizing the most current information technology operational activities and determining the most predictive aspects/fields of the activities”; [0021] “retrieving a plurality of encoded records regarding a plurality of historic information technology operational activities from an activity record database… each change record comprising change information related to one or more of the plurality of data fields… evaluating the change information in the change records using the incident predictive algorithm to determine a likelihood that each of the future technology change events will cause a future technology incident… determining an impact of each future technology incident; aggregating the exposure indices of the plurality of future technology change events to determine an aggregate exposure index for each of a plurality of time periods based on the timing information related to the future technology change events”).
scheduling the materialized view for the refresh based on (see Arye, [0247] “determine when to schedule materializations and other potentially costly operations so that if one node faces high load, they can avoid writing materializations until later. It is also possible for the node performing the materialization to be different than the one storing the base table and/or the materialized table”) the prediction (see Kephart, [0156] “a plurality of encoded records regarding a plurality of historic information technology operational activities is retrieved such as from the activity record database in the technology database 108… the incident predictive model is dynamically constructed for every technology…. by utilizing the most current information technology operational activities and determining the most predictive aspects/fields of the activities”; [0021] “retrieving a plurality of encoded records regarding a plurality of historic information technology operational activities from an activity record database… each change record comprising change information related to one or more of the plurality of data fields… evaluating the change information in the change records using the incident predictive algorithm to determine a likelihood that each of the future technology change events will cause a future technology incident… determining an impact of each future technology incident; aggregating the exposure indices of the plurality of future technology change events to determine an aggregate exposure index for each of a plurality of time periods based on the timing information related to the future technology change events”) of the number of query rewrites that will use the materialized view (see Arye, [0265] “a number of query optimizations. These optimizations include those which serve to minimize the number and set of chunks that must be contacted to satisfy a query, to reduce the amount of records that are transferred back from a query that touches a chunk, to specify whether raw records or aggregates results are transferred back from a chunk, and so forth”; [0022] “refers to changes or queries to data… (including SELECT-type queries, query parsing, transformation/rewriting, optimization and execution, etc.)”; [0067] “the corresponding materialization table can be updated to reflect these changes”; [0003] “predictive maintenance”) during the future time interval (see Kephart, [0156] “a plurality of encoded records regarding a plurality of historic information technology operational activities is retrieved such as from the activity record database in the technology database 108… the incident predictive model is dynamically constructed for every technology…. by utilizing the most current information technology operational activities and determining the most predictive aspects/fields of the activities”; [0021] “retrieving a plurality of encoded records regarding a plurality of historic information technology operational activities from an activity record database… each change record comprising change information related to one or more of the plurality of data fields… evaluating the change information in the change records using the incident predictive algorithm to determine a likelihood that each of the future technology change events will cause a future technology incident… determining an impact of each future technology incident; aggregating the exposure indices of the plurality of future technology change events to determine an aggregate exposure index for each of a plurality of time periods based on the timing information related to the future technology change events”).
The proposed combination of Arye and Kephart does not explicitly teach -to learn a regression model; using the learned regression model. 
However, Zheng discloses values predicted by model and also teaches
to learn a regression model (see Zheng, [col7 lines22-23] “some machine learning models may be created and trained” – there are plurality of machine learning models).
using the learned regression model (see Zheng, [col8 lines1-3] “capabilities with respect to model development and use may allow larger audiences within a business organization to benefit from machine learning models” – there are plurality of machine learning models).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of 5 fold cross-validation techniques and machine learning models as being disclosed and taught by Zheng, in the system taught by the proposed combination of Arye and Kephart to yield the predictable results of improving the quality of predictions (see Zheng, [col46 lines1-6] “an example of an iterative procedure that may be used to improve the quality of predictions made by a machine learning model, according to at least some embodiments. The procedure may include re-splitting or re-shuffling the input data set for each of several cross-validation iterations”). 
Claim 17 incorporates substantively all the limitations of claim 9 in a computer-readable medium form and are rejected under the same rationale.

Claims 10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arye, Kephart and Zheng in view of Narcott et al. (US 6,334,128 B1, hereinafter “Narcott”).

Regarding claim 19, Arye teaches
One or more computing devices configured to perform a set of operations comprising: (see Arye, [0278] “Any of the steps, operations, or processes described herein may be performed or implemented with one or more hardware or software modules, alone or in combination with other devices”; [0023] “a computer system comprise one or more computer processors and a computer readable storage medium storing instructions for performing the steps of the above method”).
tracking change activity on one or more base database objects referenced in a materialized view; (see Arye, [0067] “the database system tracks changes to the portion of the raw data in base table RAW that already have a materialization precomputed in MINUTES, so that the corresponding materialization table can be updated to reflect these changes”).
tracking rewrite activity and (see Arye, [0067] “the database system tracks changes to the portion of the raw data in base table RAW that already have a materialization precomputed in MINUTES, so that the corresponding materialization table can be updated to reflect these changes”; [0022] “refers to changes or queries to data… (including SELECT-type queries, query parsing, transformation/rewriting, optimization and execution, etc.)”) refresh activity of the materialized view; (see Arye, [0195] “When multiple materializations exist, either hierarchically or not, the invalidation engine 190 may process and record invalidation information per base table or per materialization (or in some cases, both). For instance, in the above example, the invalidation log and/or thresholds may be kept per base table or per materialization, or, for instance, thresholding may be used individually for both while the invalidation log is kept in common”; [0105] “The invalidation engine 190 is responsible for tracking information about such DML operations, so as to make it efficient to correct the materialization”; [0100] “Often the materialization engine 180 will also read invalidation information (such as invalidation records from the invalidation log) to choose a region to re-materialize in order to update the data in the materialization table with the latest data from the base table”).
storing object activity tracking data reflecting the change activity, (see Arye, [0063] “The database system also include materialized views, which is data stored in tables derived from other tables in the database system”; [0068] “The database system 110 only track changes on the base table RAW for portions of the data that have had materializations precomputed. In one embodiment, the database system only materializes data for the portion of data that is lagging behind the current time by some time interval (e.g., one hour before the current time). The database system additionally stores information about the maximum timestamp that has already been materialized using a completion threshold (i.e., all data present in the base table before this completion threshold has been materialized in the materialized view)”) the rewrite activity, and (see Arye, [0063] “The database system also include materialized views, which is data stored in tables derived from other tables in the database system”; [0068] “The database system 110 only track changes on the base table RAW for portions of the data that have had materializations precomputed. In one embodiment, the database system only materializes data for the portion of data that is lagging behind the current time by some time interval (e.g., one hour before the current time). The database system additionally stores information about the maximum timestamp that has already been materialized using a completion threshold (i.e., all data present in the base table before this completion threshold has been materialized in the materialized view)”; [0022] “refers to changes or queries to data… (including SELECT-type queries, query parsing, transformation/rewriting, optimization and execution, etc.)”) the refresh activity; (see Arye, [0195] “When multiple materializations exist, either hierarchically or not, the invalidation engine 190 may process and record invalidation information per base table or per materialization (or in some cases, both). For instance, in the above example, the invalidation log and/or thresholds may be kept per base table or per materialization, or, for instance, thresholding may be used individually for both while the invalidation log is kept in common”; [0100] “Often the materialization engine 180 will also read invalidation information (such as invalidation records from the invalidation log) to choose a region to re-materialize in order to update the data in the materialization table with the latest data from the base table”). 
using object activity tracking data reflecting the change activity to learn a first classification model for the materialized view, (see Arye, [0075] “materialized views may also be created automatically without explicit user intervention. This automated view creation may occur as a result of certain types of DDL commands, through the use of a design tool in which a user specifies queries to optimize and actions are taken, or through the automatic analysis (including by machine-learning) of query logs, cached queries, or other data or statistics that may enable a system to infer materializations that could speed up queries”) object activity tracking data reflecting the rewrite activity… (see Arye, [0063] “The database system also include materialized views, which is data stored in tables derived from other tables in the database system”; [0068] “The database system 110 only track changes on the base table RAW for portions of the data that have had materializations precomputed. In one embodiment, the database system only materializes data for the portion of data that is lagging behind the current time by some time interval (e.g., one hour before the current time). The database system additionally stores information about the maximum timestamp that has already been materialized using a completion threshold (i.e., all data present in the base table before this completion threshold has been materialized in the materialized view)”; [0022] “refers to changes or queries to data… (including SELECT-type queries, query parsing, transformation/rewriting, optimization and execution, etc.)”) for the materialized view, and (see Arye, [0063] “The database system also include materialized views, which is data stored in tables derived from other tables in the database system”) object activity data reflecting the refresh activity… (see Arye, [0195] “When multiple materializations exist, either hierarchically or not, the invalidation engine 190 may process and record invalidation information per base table or per materialization (or in some cases, both). For instance, in the above example, the invalidation log and/or thresholds may be kept per base table or per materialization, or, for instance, thresholding may be used individually for both while the invalidation log is kept in common”; [0100] “Often the materialization engine 180 will also read invalidation information (such as invalidation records from the invalidation log) to choose a region to re-materialize in order to update the data in the materialization table with the latest data from the base table”) for the materialized view; (see Arye, [0063] “The database system also include materialized views, which is data stored in tables derived from other tables in the database system”).
using the learned first classification model…  (see Arye, [0075] “materialized views may also be created automatically without explicit user intervention. This automated view creation may occur as a result of certain types of DDL commands, through the use of a design tool in which a user specifies queries to optimize and actions are taken, or through the automatic analysis (including by machine-learning) of query logs, cached queries, or other data or statistics that may enable a system to infer materializations that could speed up queries”) a number of query rewrites that will use the materialized view (see Arye, [0265] “a number of query optimizations. These optimizations include those which serve to minimize the number and set of chunks that must be contacted to satisfy a query, to reduce the amount of records that are transferred back from a query that touches a chunk, to specify whether raw records or aggregates results are transferred back from a chunk, and so forth”; [0022] “refers to changes or queries to data… (including SELECT-type queries, query parsing, transformation/rewriting, optimization and execution, etc.)”; [0067] “the corresponding materialization table can be updated to reflect these changes”; [0003] “predictive maintenance”).
scheduling the materialized view for a refresh based on all of: (see Arye, [0247] “determine when to schedule materializations and other potentially costly operations so that if one node faces high load, they can avoid writing materializations until later. It is also possible for the node performing the materialization to be different than the one storing the base table and/or the materialized table”).
the number of query rewrites that will use the materialized view (see Arye, [0265] “a number of query optimizations. These optimizations include those which serve to minimize the number and set of chunks that must be contacted to satisfy a query, to reduce the amount of records that are transferred back from a query that touches a chunk, to specify whether raw records or aggregates results are transferred back from a chunk, and so forth”; [0022] “refers to changes or queries to data… (including SELECT-type queries, query parsing, transformation/rewriting, optimization and execution, etc.)”; [0067] “the corresponding materialization table can be updated to reflect these changes”; [0003] “predictive maintenance”).
Arye does not explicitly teach to learn a first regression model; to learn a second regression model; to predict whether change activity on the one or more base database objects will occur during a future time interval, the learned first regression model to predict a number of query rewrites that will use the materialized view during the future time interval, and the learned second regression model to predict an amount of time needed to refresh the materialized view; and scheduling the materialized view of a refresh based on all of: the prediction of whether change activity on the one or more base database objects will occur during the future time interval, the prediction of the number of query rewrites that will use the materialized view during the future time interval, and the prediction of the amount of time needed to refresh the materialized view.
However, Kephart discloses and teaches
applying a predictive model to predict whether change activity on the one or more base database objects will occur during a future time interval, (see Kephart, [0156] “a plurality of encoded records regarding a plurality of historic information technology operational activities is retrieved such as from the activity record database in the technology database 108… the incident predictive model is dynamically constructed for every technology…. by utilizing the most current information technology operational activities and determining the most predictive aspects/fields of the activities”; [0021] “retrieving a plurality of encoded records regarding a plurality of historic information technology operational activities from an activity record database… each change record comprising change information related to one or more of the plurality of data fields… evaluating the change information in the change records using the incident predictive algorithm to determine a likelihood that each of the future technology change events will cause a future technology incident… determining an impact of each future technology incident; aggregating the exposure indices of the plurality of future technology change events to determine an aggregate exposure index for each of a plurality of time periods based on the timing information related to the future technology change events”) to predict changes during the future time interval,.. to predict changes (see Kephart, [0156] “a plurality of encoded records regarding a plurality of historic information technology operational activities is retrieved such as from the activity record database in the technology database 108… the incident predictive model is dynamically constructed for every technology…. by utilizing the most current information technology operational activities and determining the most predictive aspects/fields of the activities”; [0021] “retrieving a plurality of encoded records regarding a plurality of historic information technology operational activities from an activity record database… each change record comprising change information related to one or more of the plurality of data fields… evaluating the change information in the change records using the incident predictive algorithm to determine a likelihood that each of the future technology change events will cause a future technology incident… determining an impact of each future technology incident; aggregating the exposure indices of the plurality of future technology change events to determine an aggregate exposure index for each of a plurality of time periods based on the timing information related to the future technology change events”).
the prediction of whether change activity on the one or more base database objects will occur during the future time interval, (see Kephart, [0156] “a plurality of encoded records regarding a plurality of historic information technology operational activities is retrieved such as from the activity record database in the technology database 108… the incident predictive model is dynamically constructed for every technology…. by utilizing the most current information technology operational activities and determining the most predictive aspects/fields of the activities”; [0021] “retrieving a plurality of encoded records regarding a plurality of historic information technology operational activities from an activity record database… each change record comprising change information related to one or more of the plurality of data fields… evaluating the change information in the change records using the incident predictive algorithm to determine a likelihood that each of the future technology change events will cause a future technology incident… determining an impact of each future technology incident; aggregating the exposure indices of the plurality of future technology change events to determine an aggregate exposure index for each of a plurality of time periods based on the timing information related to the future technology change events”).
the prediction of changes during the future time interval, and (see Kephart, [0156] “a plurality of encoded records regarding a plurality of historic information technology operational activities is retrieved such as from the activity record database in the technology database 108… the incident predictive model is dynamically constructed for every technology…. by utilizing the most current information technology operational activities and determining the most predictive aspects/fields of the activities”; [0021] “retrieving a plurality of encoded records regarding a plurality of historic information technology operational activities from an activity record database… each change record comprising change information related to one or more of the plurality of data fields… evaluating the change information in the change records using the incident predictive algorithm to determine a likelihood that each of the future technology change events will cause a future technology incident… determining an impact of each future technology incident; aggregating the exposure indices of the plurality of future technology change events to determine an aggregate exposure index for each of a plurality of time periods based on the timing information related to the future technology change events”).
the prediction of changes (see Kephart, [0156] “a plurality of encoded records regarding a plurality of historic information technology operational activities is retrieved such as from the activity record database in the technology database 108… the incident predictive model is dynamically constructed for every technology…. by utilizing the most current information technology operational activities and determining the most predictive aspects/fields of the activities”; [0021] “retrieving a plurality of encoded records regarding a plurality of historic information technology operational activities from an activity record database… each change record comprising change information related to one or more of the plurality of data fields… evaluating the change information in the change records using the incident predictive algorithm to determine a likelihood that each of the future technology change events will cause a future technology incident… determining an impact of each future technology incident; aggregating the exposure indices of the plurality of future technology change events to determine an aggregate exposure index for each of a plurality of time periods based on the timing information related to the future technology change events”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of predicting activities based on predictive models based on binary values for future times, applying neural networks,  as being disclosed and taught by Kephart, in the system taught by Arye to yield the predictable results of providing improved data storage and retrieval processes with lower processing time and reduced memory requirements (see Kephart, [0124] “provides improved data storage and retrieval processes, with lower processing time and reduced memory requirements. In some embodiments, retrieving the one or more records further comprises dynamically creating the data retrieval technology language, associated syntax, and controls for the determination of pertinent records and/or retrieval of pertinent records in temporary memory, based on at least the decoding divisor, without the need for pre-existing technology language”).
The proposed combination of Arye and Kephart does not explicitly teach to learn a first regression model; to learn a second regression model; the learned first regression model; and the learned second regression model; an amount of time needed to refresh the materialized view; and the amount of time needed to refresh the materialized view.
However, Zheng discloses values predicted by model and also teaches
to learn a first regression model (see Zheng, [col7 lines22-23] “some machine learning models may be created and trained” – there are plurality of machine learning models).
to learn a second regression model (see Zheng, [col7 lines22-23] “some machine learning models may be created and trained” – there are plurality of machine learning models).
the learned first regression model (see Zheng, [col8 lines1-3] “capabilities with respect to model development and use may allow larger audiences within a business organization to benefit from machine learning models” – there are plurality of machine learning models)
and the learned second regression model (see Zheng, [col8 lines1-3] “capabilities with respect to model development and use may allow larger audiences within a business organization to benefit from machine learning models” – there are plurality of machine learning models).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of machine learning models as being disclosed and taught by Zheng, in the system taught by the proposed combination of Arye and Kephart to yield the predictable results of improving the quality of predictions (see Zheng, [col46 lines1-6] “an example of an iterative procedure that may be used to improve the quality of predictions made by a machine learning model, according to at least some embodiments. The procedure may include re-splitting or re-shuffling the input data set for each of several cross-validation iterations”). 
The proposed combination of Arye, Kephart and Zheng does not explicitly teach an amount of time needed to refresh the materialized view; and the amount of time needed to refresh the materialized view.
However, Narcott discloses updating materialized view and teaches
an amount of time needed to refresh the materialized view; and (see Narcott, [col7 lines28-col8 lines18] “By refreshing materialized views from other materialized views in this manner, significant efficiencies may be achieved… Consequently, the total time to refresh A and B is four hours. However, if B is refreshed before A, B may be used to refresh A, and the total time to refresh A and B is two hours and one second”).
the amount of time needed to refresh the materialized view (see Narcott, [col7 lines28-col8 lines18] “By refreshing materialized views from other materialized views in this manner, significant efficiencies may be achieved… Consequently, the total time to refresh A and B is four hours. However, if B is refreshed before A, B may be used to refresh A, and the total time to refresh A and B is two hours and one second”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of the amount of time required to refresh the materialized view as being disclosed and taught by Narcott, in the system taught by the proposed combination of Arye, Kephart and Zheng to yield the predictable results of improving the process of updating materialized data (see Narcott, [col3 lines23-26] “The process of updating materialized data may be improved by performing incremental refresh, where rather than generating a new set of materialized data based on calculations that use all of the base data, the materialized data is updated based on just the new base data”).

Regarding claim 20, the proposed combination of Arye, Kephart, Zheng and Narcott teaches
computing a benefit of having the materialized view not stale (see Arye, [0012] “the database (or some user/operator of the database) can take some action to recompute its materialized view, so that the view becomes fresh and reflects the latest known information”) during the future time interval based on the prediction of (see Kephart, [0156] “a plurality of encoded records regarding a plurality of historic information technology operational activities is retrieved such as from the activity record database in the technology database 108… the incident predictive model is dynamically constructed for every technology…. by utilizing the most current information technology operational activities and determining the most predictive aspects/fields of the activities”; [0021] “retrieving a plurality of encoded records regarding a plurality of historic information technology operational activities from an activity record database… each change record comprising change information related to one or more of the plurality of data fields… evaluating the change information in the change records using the incident predictive algorithm to determine a likelihood that each of the future technology change events will cause a future technology incident… determining an impact of each future technology incident; aggregating the exposure indices of the plurality of future technology change events to determine an aggregate exposure index for each of a plurality of time periods based on the timing information related to the future technology change events”) the number of query rewrites that will use the materialized view (see Arye, [0265] “a number of query optimizations. These optimizations include those which serve to minimize the number and set of chunks that must be contacted to satisfy a query, to reduce the amount of records that are transferred back from a query that touches a chunk, to specify whether raw records or aggregates results are transferred back from a chunk, and so forth”; [0022] “refers to changes or queries to data… (including SELECT-type queries, query parsing, transformation/rewriting, optimization and execution, etc.)”; [0067] “the corresponding materialization table can be updated to reflect these changes”; [0003] “predictive maintenance”) during the future time interval; and (see Kephart, [0156] “a plurality of encoded records regarding a plurality of historic information technology operational activities is retrieved such as from the activity record database in the technology database 108… the incident predictive model is dynamically constructed for every technology…. by utilizing the most current information technology operational activities and determining the most predictive aspects/fields of the activities”; [0021] “retrieving a plurality of encoded records regarding a plurality of historic information technology operational activities from an activity record database… each change record comprising change information related to one or more of the plurality of data fields… evaluating the change information in the change records using the incident predictive algorithm to determine a likelihood that each of the future technology change events will cause a future technology incident… determining an impact of each future technology incident; aggregating the exposure indices of the plurality of future technology change events to determine an aggregate exposure index for each of a plurality of time periods based on the timing information related to the future technology change events”).
scheduling the materialized view for a refresh based on (see Arye, [0247] “determine when to schedule materializations and other potentially costly operations so that if one node faces high load, they can avoid writing materializations until later. It is also possible for the node performing the materialization to be different than the one storing the base table and/or the materialized table”) the computed benefit (see Arye, [0012] “the database (or some user/operator of the database) can take some action to recompute its materialized view, so that the view becomes fresh and reflects the latest known information”). The motivation for the proposed combination is maintained. 

Regarding claim 10, the proposed combination of Arye, Kephart and Zheng teaches
tracking refresh activity of the materialized view; (see Arye, [0195] “When multiple materializations exist, either hierarchically or not, the invalidation engine 190 may process and record invalidation information per base table or per materialization (or in some cases, both). For instance, in the above example, the invalidation log and/or thresholds may be kept per base table or per materialization, or, for instance, thresholding may be used individually for both while the invalidation log is kept in common”; [0105] “The invalidation engine 190 is responsible for tracking information about such DML operations, so as to make it efficient to correct the materialization”; [0100] “Often the materialization engine 180 will also read invalidation information (such as invalidation records from the invalidation log) to choose a region to re-materialize in order to update the data in the materialization table with the latest data from the base table”). 
storing object activity tracking data reflecting the refresh activity; (see Arye, [0195] “When multiple materializations exist, either hierarchically or not, the invalidation engine 190 may process and record invalidation information per base table or per materialization (or in some cases, both). For instance, in the above example, the invalidation log and/or thresholds may be kept per base table or per materialization, or, for instance, thresholding may be used individually for both while the invalidation log is kept in common”; [0100] “Often the materialization engine 180 will also read invalidation information (such as invalidation records from the invalidation log) to choose a region to re-materialize in order to update the data in the materialization table with the latest data from the base table”).
using the object activity tracking data reflecting the refresh activity (see Arye, [0195] “When multiple materializations exist, either hierarchically or not, the invalidation engine 190 may process and record invalidation information per base table or per materialization (or in some cases, both). For instance, in the above example, the invalidation log and/or thresholds may be kept per base table or per materialization, or, for instance, thresholding may be used individually for both while the invalidation log is kept in common”; [0100] “Often the materialization engine 180 will also read invalidation information (such as invalidation records from the invalidation log) to choose a region to re-materialize in order to update the data in the materialization table with the latest data from the base table”) to learn a regression model (see Zheng, [col7 lines22-23] “some machine learning models may be created and trained” – there are plurality of machine learning models) for the materialized view; (see Arye, [0063] “The database system also include materialized views, which is data stored in tables derived from other tables in the database system”).
using the learned regression model (see Zheng, [col8 lines1-3] “capabilities with respect to model development and use may allow larger audiences within a business organization to benefit from machine learning models” – there are plurality of machine learning models) to predict changes (see Kephart, [0156] “a plurality of encoded records regarding a plurality of historic information technology operational activities is retrieved such as from the activity record database in the technology database 108… the incident predictive model is dynamically constructed for every technology…. by utilizing the most current information technology operational activities and determining the most predictive aspects/fields of the activities”; [0021] “retrieving a plurality of encoded records regarding a plurality of historic information technology operational activities from an activity record database… each change record comprising change information related to one or more of the plurality of data fields… evaluating the change information in the change records using the incident predictive algorithm to determine a likelihood that each of the future technology change events will cause a future technology incident… determining an impact of each future technology incident; aggregating the exposure indices of the plurality of future technology change events to determine an aggregate exposure index for each of a plurality of time periods based on the timing information related to the future technology change events”) 
scheduling the materialized view for the refresh based on (see Arye, [0247] “determine when to schedule materializations and other potentially costly operations so that if one node faces high load, they can avoid writing materializations until later. It is also possible for the node performing the materialization to be different than the one storing the base table and/or the materialized table”) the prediction of (see Kephart, [0156] “a plurality of encoded records regarding a plurality of historic information technology operational activities is retrieved such as from the activity record database in the technology database 108… the incident predictive model is dynamically constructed for every technology…. by utilizing the most current information technology operational activities and determining the most predictive aspects/fields of the activities”; [0021] “retrieving a plurality of encoded records regarding a plurality of historic information technology operational activities from an activity record database… each change record comprising change information related to one or more of the plurality of data fields… evaluating the change information in the change records using the incident predictive algorithm to determine a likelihood that each of the future technology change events will cause a future technology incident… determining an impact of each future technology incident; aggregating the exposure indices of the plurality of future technology change events to determine an aggregate exposure index for each of a plurality of time periods based on the timing information related to the future technology change events”).
The proposed combination of Arye, Kephart and Zheng does not explicitly teach an amount of time needed to refresh the materialized view; and the amount of time needed to refresh the materialized view.
However, Narcott discloses updating materialized view and teaches
an amount of time needed to refresh the materialized view; and (see Narcott, [col7 lines28-col8 lines18] “By refreshing materialized views from other materialized views in this manner, significant efficiencies may be achieved… Consequently, the total time to refresh A and B is four hours. However, if B is refreshed before A, B may be used to refresh A, and the total time to refresh A and B is two hours and one second”).
the amount of time needed to refresh the materialized view (see Narcott, [col7 lines28-col8 lines18] “By refreshing materialized views from other materialized views in this manner, significant efficiencies may be achieved… Consequently, the total time to refresh A and B is four hours. However, if B is refreshed before A, B may be used to refresh A, and the total time to refresh A and B is two hours and one second”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of the amount of time required to refresh the materialized view as being disclosed and taught by Narcott, in the system taught by the proposed combination of Arye, Kephart and Zheng to yield the predictable results of improving the process of updating materialized data (see Narcott, [col3 lines23-26] “The process of updating materialized data may be improved by performing incremental refresh, where rather than generating a new set of materialized data based on calculations that use all of the base data, the materialized data is updated based on just the new base data”).
Claim 18 incorporates substantively all the limitations of claim 10 in a computer-readable medium form and are rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/Primary Examiner, Art Unit 2156